United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.D., Appellant
and
DEPARTMENT OF JUSTICE, IMMIGRATION
& NATURALIZATION SERVICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1467
Issued: February 13, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 8, 2007 appellant, through counsel, filed a timely appeal of a November 3, 2006
merit decision of an Office of Workers’ Compensation Programs’ hearing representative finding
that she had no more than a nine percent impairment of the left upper extremity, for which she
received a schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this schedule award case.
ISSUE
The issue is whether appellant has more than a nine percent impairment to the left upper
extremity, for which she received a schedule award.
FACTUAL HISTORY
On February 25, 1997 appellant, then a 41-year-old special agent, filed a traumatic injury
claim. She alleged that on February 25, 1997 she hurt her left elbow and forearm when she fell
onto a concrete floor in a garage. On July 25, 1997 the Office accepted the claim for left lateral

epicondylitis. It authorized four surgeries which were performed on appellant’s left arm and
elbow between August 16, 1997 and August 16, 1999.
On August 25, 2002 appellant filed a claim for a schedule award. She submitted an
April 29, 2002 medical report of Dr. David Weiss, a family practitioner, who reviewed a history
of appellant’s February 25, 1997 employment injury, medical treatment and family, social and
employment background. Dr. Weiss reported his findings on physical examination. He
diagnosed chronic post-traumatic lateral epicondylitis to the left elbow, status post left elbow
lateral epicondyle release two times in 1997 and 1998, status post granulomas surgery in 1998
and 1999, post-traumatic radial tunnel syndrome to the left arm, status post left radial nerve
release and status post lateral epicondyle reconstruction to the left elbow in 1999. Dr. Weiss
reported appellant’s subjective and objective factors of disability. Utilizing the American
Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides) (5th
ed. 2001), he determined that 4/5 motor strength weakness of the left bicep constituted a 6
percent impairment (A.M.A., Guides 484, 492, Tables 16-11 and 16-15), 3/5 motor strength
weakness of the left triceps constituted a 21 percent impairment (A.M.A., Guides 484 and 492,
Table 16-11 and 16-15) and grip strength weakness constituted a 20 percent impairment
(A.M.A., Guides 509, Table 16-34). Dr. Weiss combined these impairment ratings to determine
that appellant sustained a 41 percent impairment of the left upper extremity. He further
determined that she had a three percent impairment for pain (A.M.A., Guides 574, Figure 18-1).
Dr. Weiss added the 41 percent impairment for motor and strength deficit and the 3 percent
impairment for pain to calculate a 44 percent impairment of the left upper extremity. He
concluded that appellant reached maximum medical improvement on April 29, 2002.
On October 30, 2002 Dr. M.F. Quinlan, an Office medical adviser, reviewed appellant’s
case record, including, Dr. Weiss’ April 29, 2002 findings. Dr. Quinlan recommended a second
opinion medical examination because Dr. Weiss reviewed the results of an electromyogram
(EMG) and nerve conduction studies (NCV) that were five years old, he rated muscle weakness
of the biceps and triceps which were above the level of the injury rather than distal to it and he
included grip strength and pain, both of which were highly subjective.
By letter dated December 9, 2002, the Office referred appellant, along with a statement of
accepted facts, the case record and a list of questions to be addressed, to Dr. Richard H. Bennett,
a Board-certified neurologist, for a second opinion medical examination. It requested that
Dr. Bennett provide the date appellant reached maximum medical improvement, a description of
any restricted motion, decrease in strength, atrophy, ankylosis, sensory changes or other
objective findings as applicable and subjective complaints causing impairment and the extent of
impairment based on the A.M.A., Guides. In a December 23, 2002 report, Dr. Bennett reviewed
a history of appellant’s February 25, 1997 employment injury, medical treatment and medical
records. He reported his findings on physical and objective examination. Dr. Bennett diagnosed
left lateral epicondylitis and found that appellant was status post percutaneous release and open
epicondyle release of the left elbow. He noted her continuing employment-related residuals.
Dr. Bennett determined that appellant sustained a one percent impairment for sensory deficit and
an eight percent impairment for motor deficit. He combined the sensory and motor impairment
ratings to calculate a nine percent impairment of the left upper extremity. Dr. Bennett further
determined that appellant had a 1 percent impairment for radial sensory deficit and a 35 percent
impairment for radial motor deficit. He combined these impairment ratings to calculate a 21

2

percent impairment. Dr. Bennett opined that the sum of impairment was 29 percent and 4
percent. He stated that his findings were based on Tables 16.3, 16.11, 16.13 and 16.15 of the
A.M.A., Guides.
The Office requested clarification from Dr. Bennett regarding his December 23, 2002
findings. It noted that the last paragraph on page two of his report seemed to use motor and
sensory impairment of the radial nerve twice. The Office stated that, if this was correct, then
Dr. Bennett should explain how he arrived at this calculation. It noted that he cited Table 16-13
of the A.M.A., Guides for a spinal nerve injury while the injury sustained by appellant was to the
radial nerve of the elbow which was governed by Table 16-15 of the A.M.A., Guides.
In a February 25, 2003 supplemental report, Dr. Bennett stated that page two of his prior
report contained a typographical error. He related that the calculated impairment rating for radial
nerve dysfunction was one percent for sensory deficit and eight percent for motor deficit.
Dr. Bennett combined the sensory and motor impairment ratings to determine that appellant
sustained a nine percent impairment of the left upper extremity based on Tables 16.3, 16.11 and
16.13 of the A.M.A., Guides.
On April 7, 2003 Dr. Quinlan reviewed Dr. Bennett’s December 23, 2002 and
February 25, 2003 findings. He found that appellant reached maximum medical improvement on
December 23, 2002. Dr. Quinlan concurred with Dr. Bennett’s February 25, 2003 finding that
appellant sustained a nine percent impairment of the left upper extremity.
By decision dated April 22, 2003, the Office granted appellant a schedule award for a
nine percent impairment of the left upper extremity based on the opinion of Dr. Bennett and
Dr. Quinlan. In an April 25, 2003 letter, appellant, through counsel, requested an oral hearing
before an Office hearing representative.
On October 22, 2003 a hearing representative set aside the April 22, 2003 decision and
remanded the case to the Office for further development of the medical evidence. She found that
Dr. Bennett failed to perform EMG studies as requested by Dr. Quinlan. The hearing
representative stated that Dr. Bennett should perform a complete examination as requested and
discuss the EMG findings and Dr. Weiss’ findings, particularly regarding the biceps and triceps
abnormalities and whether they contributed to any left upper extremity impairment stemming
from the accepted employment injury.
On remand the Office was unable to obtain a supplemental report from Dr. Bennett as it
was informed that he no longer performed second opinion medical examinations. By letter dated
January 13, 2004, the Office referred appellant, along with a statement of accepted facts, the case
record and a list of questions to be addressed, to Dr. Joseph S. Lubeck, a Board-certified
neurologist, for a second opinion medical examination. In a January 24, 2004 report, Dr. Lubeck
reviewed a history of appellant’s February 22, 1997 employment injury and medical treatment.
He reported his essentially normal findings on neurological examination. Dr. Lubeck performed
EMG/NCV studies which demonstrated mild bilateral entrapments of the median nerves at the
wrists, worse on the right side and no evidence of a radial nerve injury. He stated that appellant
suffered an injury to her left elbow with a secondary injury to her left radial nerve. Based on his
examination, Dr. Lubeck opined that she only had a mild sensory impairment over the dorsum of

3

the left hand and forearm which were related to the accepted employment injury. Dr. Lubeck
determined that appellant sustained a five percent impairment for sensory deficit or pain of the
radial nerve. (A.M.A., Guides 492, Table 16-15). He stated that this was a Grade IV deficit and
as the sensory deficit did not interfere with activity, appellant had a 25 percent impairment
(A.M.A., Guides 482, Table 16-10). Dr. Lubeck multiplied the two impairment ratings to
calculate a one percent impairment of the left upper extremity. He stated that appellant’s
limitations in strength were related to effort associated pain in the left elbow and not neurologic
involvement of those muscles affected by the radial nerve. Dr. Lubeck thus concluded that there
was no additional motor impairment.
On February 13, 2004 an Office medical adviser reviewed appellant’s medical records,
including Dr. Lubeck’s January 24, 2004 findings. He determined that she reached maximum
medical improvement on January 22, 2004 and opined that she sustained a one percent
impairment of the left upper extremity.
By decision dated February 20, 2004, the Office found that appellant had no more than a
nine percent impairment of the left upper extremity based on the opinions of Dr. Lubeck and the
Office medical adviser. In a February 23, 2004 letter, appellant, through counsel, requested an
oral hearing.
In a January 19, 2005 decision, a hearing representative set aside the February 20, 2004
decision and remanded the case to the Office. He found that a conflict existed in the medical
opinion evidence between Dr. Lubeck and Dr. Weiss as to the extent of permanent impairment of
appellant’s left upper extremity.
On July 14, 2004 the Office referred appellant, along with a statement of accepted facts,
the case record and a list of questions to be addressed, to Dr. Linda K. Stallings Sykes, a Boardcertified neurologist, to resolve the conflict in the medical opinion evidence between Dr. Lubeck
and Dr. Weiss on the issue of appellant’s left upper extremity impairment. In a September 20,
2005 report, Dr. Sykes reviewed a history of appellant’s February 22, 1997 employment injury,
medical treatment and work duties at the time of injury and her medical records. She reported
essentially normal findings on neurological examination with the exception of minimally
decreased range of motion of the neck, diminished grip strength of the left hand, mildly positive
Tinel’s sign over the median nerve of the left wrist, decreased sensation to pin over the thumb,
index and middle fingers of the left hand and minimal decreased sensation over the dorsal
surface of the base of the left thumb. Dr. Sykes stated that the issue in question was that of
injury to or impairment of the radial nerve of the left arm. She noted that none of the three
EMG/NCV studies performed over a seven-year span demonstrated abnormalities in the
distribution of the radial nerve. There was at most, minimal sensory symptoms in the
distribution of the cutaneous branch of the radial nerve and the majority of the currently
described sensory symptoms primarily related to the median nerve correlating with findings of
carpal tunnel syndrome as seen on the EMG performed by Dr. Lubeck in January 2004.
Dr. Sykes stated that, as noted by Dr. Lubeck, the previously found weakness in appellant’s
biceps and triceps would not be attributable to radial nerve injury or damage. She opined that
appellant’s carpal tunnel syndrome was not related to the February 25, 1997 employment injury.
Dr. Sykes stated that this condition was not present on the 1997 EMG or Dr. Bennett’s
December 2002 EMG. She opined that appellant’s carpal tunnel syndrome developed since

4

December 2002 and was not attributable to the accepted employment injury or subsequent
multiple left elbow surgeries. Dr. Sykes found that appellant sustained at most a five percent
impairment for sensory deficit/pain as noted in the distribution of the unilateral radial nerve
(A.M.A., Guides 492, Table 16-15). She determined that a minimal sensory deficit in this
distribution over the limited portion of the dorsum of the left hand constituted a 25 percent
impairment (A.M.A., Guides 482, Table 16-10). Dr. Sykes multiplied the above impairment
ratings to calculate a one percent impairment of the left upper extremity. She concluded that
appellant’s impairment was limited to neurologic impairment and not any impairment of a joint
pathology with associated limitation of range of motion, joint or ligamentous pain or
abnormality. Dr. Sykes reiterated that her carpal tunnel syndrome developed subsequent to
December 2002 and was not related to the February 22, 1997 employment injury.
On December 9, 2005 Dr. Arnold T. Berman, an Office medical adviser, reviewed
appellant’s medical records, including the findings of Dr. Sykes, Dr. Lubeck and Dr. Weiss. He
noted the finding of Dr. Sykes and Dr. Lubeck that appellant sustained a one percent impairment
of the left upper extremity. Dr. Berman found that Dr. Weiss improperly used Table 16-11 of the
A.M.A., Guides. He stated that this table related to impairment of peripheral nerve disorders and
Dr. Weiss incorrectly concluded that there was a peripheral nerve disorder that was causing
weakness of appellant’s biceps. Dr. Berman noted that this case involved the biceps and the
radial nerve did not involve the biceps. He found that Dr. Weiss’ 21 percent impairment rating
for 3/5 motor strength weakness of the left triceps was incorrect as the triceps enervation by the
radial nerve was much more proximal than where the radial nerve injury occurred below the
elbow. Dr. Berman found that Dr. Weiss’ determination that appellant sustained a 20 percent
impairment for grip strength was inappropriate as manual muscle testing according to the
A.M.A., Guides was considered highly subjective. He noted Dr. Weiss’ three percent
impairment rating for pain (A.M.A., Guides 574, Figure 18-1). Dr. Berman stated that he would
not be opposed to adding a three percent impairment for pain to the one percent impairment
recommended by Dr. Sykes and Dr. Lubeck. He related that it was conceivable that appellant’s
pain was attributable to other sources such as scarring and muscular abnormalities in and around
the elbow that could have resulted from multiple operations. Dr. Berman concluded that
appellant sustained a four percent impairment of the left upper extremity by adding one percent
impairment due to sensory loss of the radial nerve and three percent impairment for pain. He
further concluded that appellant reached maximum medical improvement on April 29, 2002.
By decision dated March 15, 2006, the Office found that appellant was not entitled to a
schedule award for more than nine percent impairment of the left upper extremity. It stated that
Dr. Sykes’ and Dr. Berman’s finding that appellant sustained one percent impairment and four
percent impairment, respectively, was less than the schedule award she previously received. In a
March 21, 2006 letter, appellant, through counsel, requested an oral hearing.
In a November 3, 2006 decision, a hearing representative affirmed the March 15, 2006
decision. She found that Dr. Sykes’ September 20, 2005 opinion that appellant did not have
more than a nine percent impairment of the left upper extremity was entitled to special weight
accorded an impartial medical specialist.

5

LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act1 and its
implementing regulations2 set forth the number of weeks of compensation to be paid for
permanent loss, or loss of use of the members of the body listed in the schedule. Where the loss
of use is less than 100 percent, the amount of compensation is paid in proportion to the
percentage of loss of use.3 However, neither the Act nor the regulations specify the manner in
which the percentage of impairment shall be determined. For consistent results and to ensure
equal justice for all claimants, the Office adopted the A.M.A., Guides as a standard for
determining the percentage of impairment and the Board has concurred in such adoption.4
The standards for evaluation the permanent impairment of an extremity under the
A.M.A., Guides are based on loss of range of motion, together with all factors that prevent a limb
from functioning normally, such as pain, sensory deficit and loss of strength. All of the factors
should be considered together in evaluating the degree of permanent impairment.5 Chapter 16 of
the fifth edition of the A.M.A., Guides provides a detailed grading scheme and procedure for
determining impairments of the upper extremities due to pain, discomfort, loss of sensation or
loss of strength.6
Section 8123 of the Act provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician, who shall make an examination.7 When there exist opposing
medical reports of virtually equal weight and rationale and the case is referred to an impartial
medical specialist for the purpose of resolving the conflict, the opinion of such specialist, if
sufficiently well rationalized and based upon a proper factual background, must be given special
weight.8
ANALYSIS
The Office accepted that appellant sustained lateral epicodylitis of the left elbow. An
Office hearing representative found a conflict in the medical opinion evidence between
1

5 U.S.C. §§ 8101-8193; see 5 U.S.C. § 8107(c).

2

20 C.F.R. § 10.404.

3

5 U.S.C. § 8107(c)(19).

4

20 C.F.R. § 10.404.

5

See Paul A. Toms, 28 ECAB 403 (1987).

6

A.M.A., Guides, Chapter 16, The Upper Extremities, pages 433-521 (5th ed. 2001).

7

5 U.S.C. § 8123.

8

James F. Weikel, 54 ECAB 660 (2003); Beverly Grimes, 54 ECAB 543 (2003); Sharyn D. Bannick, 54 ECAB
537 (2003); Daniel F. O Donnell, Jr., 54 ECAB 456 (2003); Phyllis Weinstein (Elliot H. Weinstein), 54 ECAB 360
(2003); Robert V. Disalvatore, 54 ECAB 351 (2003); Bernadine P. Taylor, 54 ECAB 336 (2003); Karen L. Yeager,
54 ECAB 317 (2003); Barry Neutuch, 54 ECAB 313 (2003); David W. Pickett, 54 ECAB 272 (2002).

6

Dr. Weiss, an attending physician, and Dr. Lubeck, an Office referral physician, as to the extent
of permanent impairment of appellant’s left upper extremity. Dr. Weiss opined that appellant
sustained a 44 percent impairment of the left upper extremity. Dr. Lubeck opined that appellant
had a one percent impairment of the left upper extremity.
The Office properly referred appellant to Dr. Sykes, selected as the impartial medical
examiner, to resolve the conflict in the medical opinion evidence. In a September 20, 2005
report, she noted essentially normal findings on neurological examination with the exception of
minimally decreased range of motion of the neck, diminished grip strength of the left hand,
mildly positive Tinel’s sign over the median nerve of the left wrist, decreased sensation to pin
over the thumb, index and middle finger of the left hand and minimal decreased sensation over
the dorsal surface of the base of the left thumb. Dr. Sykes found that none of the three
EMG/NCV studies performed over a seven-year span demonstrated abnormalities in the
distribution of the radial nerve. She stated that at most, there was minimal sensory symptoms in
the distribution of the cutaneous branch of the radial nerve and the majority of the currently
described sensory symptoms primarily related to the median nerve correlating with findings of
carpal tunnel syndrome as seen on an EMG performed by Dr. Lubeck in January 2004.
Dr. Sykes stated that as noted by Dr. Lubeck, the previously found weakness of biceps and
triceps would not be attributable to radial nerve injury or damage. She opined that appellant’s
carpal tunnel syndrome was not related to the February 25, 1997 employment injury. Dr. Sykes
stated that this condition was not present on the 1997 EMG or Dr. Bennett’s December 2002
EMG. She concluded that appellant’s carpal tunnel syndrome developed since December 2002
and was not attributable to the accepted employment injury or subsequent multiple left elbow
surgeries. Dr. Sykes determined that appellant sustained at most a five percent impairment for
sensory deficit/pain as noted in the distribution of unilateral radial nerve (A.M.A., Guides 492,
Table 16-15). She further determined that a minimal sensory deficit in this distribution over the
limited portion of the dorsum of the left hand constituted a 25 percent impairment (A.M.A.,
Guides 482, Table 16-10). Dr. Sykes multiplied the two impairment ratings to calculate a one
percent impairment of the left upper extremity. She concluded that appellant’s impairment was
limited to neurologic impairment. Dr. Sykes reiterated that her carpal tunnel syndrome
developed subsequent to December 2002 and was not related to the February 22, 1997
employment injury.
On December 9, 2005 Dr. Berman, an Office medical adviser, noted the finding of
Dr. Sykes and Dr. Lubeck that appellant sustained a one percent impairment of the left upper
extremity. Regarding Dr. Weiss’ April 29, 2002 findings, Dr. Berman found that he improperly
used Table 16-11 of the A.M.A., Guides. He explained that this table related to impairment of
peripheral nerve disorders and Dr. Weiss incorrectly concluded that there was a peripheral nerve
disorder that was causing weakness of appellant’s biceps. Dr. Berman noted that this case
involved the biceps and the radial nerve did not involve the biceps. He further found that
Dr. Weiss’ 21 percent impairment rating for 3/5 motor strength weakness of the left triceps was
incorrect as the triceps innervation by the radial nerve was much more proximal than where the
radial nerve injury occurred below the elbow. Dr. Berman found that Dr. Weiss’ determination
that appellant sustained a 20 percent impairment for grip strength was inappropriate as manual
muscle testing according to the A.M.A., Guides was considered highly subjective. Noting
Dr. Weiss’ three percent impairment rating for pain (A.M.A., Guides 574, Figure 18-1),
Dr. Berman stated that he would not be opposed to adding this impairment rating to the one
7

percent impairment recommended by Dr. Sykes and Dr. Lubeck, resulting in a four percent
impairment of the left upper extremity. He explained that it was conceivable that appellant’s
pain was attributable to other sources, such as scarring and muscular abnormalities in and around
the elbow that could have resulted from multiple operations. Dr. Berman, however, erroneously
added to the pain impairment by allowing an additional three percent under Chapter 18,
Figure 18-1. Section 18.3b of Chapter 18 at page 571 of the A.M.A., Guides clearly provide that
examiners should not use this chapter to rate pain-related impairment for any condition that can
be adequately rated on the basis of the body and organ impairment rating systems given in other
chapters of the A.M.A., Guides. Dr. Berman did not explain why appellant’s pain-related
impairment could not be adequately addressed by applying Chapter 16 of the A.M.A., Guides
which addresses upper extremity impairment, specifically section 16.15, Impairment of the
Upper Extremities Due to Peripheral Nerve Injuries (A.M.A., Guides 492, Table 16-15). Table
16-10 explains the correct method for calculating impairment due to sensory deficits or pain
resulting from peripheral nerve disorders (A.M.A., Guides 482, Table 16-10). Due to this
deficiency, the Board finds that Dr. Berman’s opinion is of diminished probative value.
Dr. Sykes properly applied the A.M.A., Guides and provided a detailed and wellrationalized report for rating a one percent impairment of the left upper extremity. The Board
finds that Dr. Sykes’ opinion is entitled to special weight as the impartial medical specialist.
Appellant has no more than a nine percent impairment of the left upper extremity.
CONCLUSION
The Board finds that appellant has failed to establish that she has more than nine percent
impairment of the left upper extremity.

8

ORDER
IT IS HEREBY ORDERED THAT the November 3, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 13, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

